Citation Nr: 1500213	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1959 to March 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  A right shoulder disability was not shown in service or for many years thereafter, and any current right shoulder disability is unrelated to service or a disease or injury of service origin.

2.  A right ankle disability was not shown in service or for many years thereafter, and any current right ankle disability is unrelated to service or a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a right ankle disability are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify has been satisfied through a notice letter dated in May 2007, that informed him of his duty and the VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service and post-service treatment records pertinent to the claim on appeal have been obtained and associated with the claims file.  Lay statements from the Veteran's friends are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

A VA examination was not provided in conjunction with the Veteran's service connection claims, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, as discussed in greater detail below, the preponderance of the evidence does not establish an in-service event, injury or disease, and there is no competent evidence of record that the Veteran's right shoulder and right ankle disabilities may be associated with his service.  Therefore, a VA examination is not required.  McLendon, at 81.  Accordingly, the duty to assist has also been met.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

III.  Analysis

The Veteran asserts that he fell into a hole injuring his right shoulder and right ankle during active military service, while his unit was in the field.  These injuries occurred in approximately April 1960, while the Veteran was serving at Ft. Sill, Oklahoma.  See April 2007 VA Form 21-526.

Regarding the first element of service connection, the record reflects diagnoses of current right shoulder and right ankle disabilities, including arthritis.  Accordingly, the first element of service connection is established.  

Regarding element two, service treatment records (STRs) are silent for any complaints, diagnoses, or treatment related to a right shoulder or right ankle injury in service.  On his February 1962 Report of Medical History prior to separation, the Veteran did not report any problems with his right shoulder or his right ankle.  

As indicated above, the Veteran asserts that his right shoulder and right ankle disabilities are due to injuries sustained in service when he fell into a hole.  The Board has also considered the statements offered by the Veteran's friends in this regard.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's statements as to an in-service injury are less probative than the medical evidence of record, to include the Veteran's STRs, which do not reflect an in-service injury to the right shoulder and right ankle.  Crucially, the earliest indication of a right shoulder disability is in 1983, which is approximately 21 years following separation from active service, and the Veteran's earliest indication of a right ankle condition, as shown by the medical evidence of record, was in 2006, which is approximately 44 years following separation from active service.  These lapses in time weigh against the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).

Also of significance is the fact that the Veteran filed a claim for compensation in March 1962, but made no mention of a right shoulder or a right ankle injury at that time.  The Board assigns more probative value to this contemporaneous evidence dated in March 1962 than to the more recent statements submitted decades later in connection with a claim for monetary benefits.  

Accordingly, the most probative evidence of record is negative for a disease, injury or event in service.  Accordingly, the second element of service connection is not met, and the claims fail on this element alone.

The Board adds that there is no competent evidence linking the Veteran's claimed disabilities to service.  Initially, regarding arthritis, such was not diagnosed in the right shoulder and right ankle until 2007, decades after the presumptive period for service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Board has considered the Veteran's lay contentions that his right shoulder and right ankle disabilities are related to an injury he sustained in service.  In the instant case, however, the Board finds that although the Veteran is not competent to opine on the initial onset and etiology of his current right shoulder and right ankle disabilities, a matter that requires medical expertise.  Likewise, although other laypersons have submitted statements about the Veteran's claimed in-service injury and his subsequent symptoms, they too are not competent to provide an opinion as to etiology.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a right shoulder disability and a right ankle disability.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


